EXAMINER'S AMENDMENT
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Karam Saab on 2/10/2020.

The application has been amended as follows: 
Rejoined withdrawn claims 11-19.
Replaced all the claims with the following:
1.	(Currently Amended)  A solid state battery cell to power an electric vehicle, the solid state battery cell comprising:
	a first polarity terminal;
	a second polarity terminal;
	a housing that defines a cavity, the housing including a current collector of the first polarity terminal;
	a membrane disposed in the cavity and that divides the cavity into a first portion and a second portion;
	an electrically conductive pin that operates as a current collector of the second polarity terminal;

	a solid state anode material disposed in the first portion of the cavity, the solid state anode material including solid state anode particles, first solid state electrolyte particles and a first conductive additive, the solid state anode particles at least partially coated 
	a solid state cathode material disposed in the second portion of the cavity, the solid state cathode material including solid state cathode particles, second solid state electrolyte particles and a second conductive additive, the solid state cathode particles at least partially coated wherein:
the electrically conductive pin is disposed in the second portion of the cavity and electrically coupled with the solid state cathode material; and
the membrane electrically isolating the solid state anode material from the solid state cathode material and ionically connecting the solid state anode material and the solid state cathode material.

2. 	(Currently Amended)  The solid state battery cell of claim 1, comprising: 
the housing electrically coupled with the solid state anode material


3. 	(Original)  The solid state battery cell of claim 1, comprising: 
the housing electrically coupled with the solid state cathode material; and 
the electrically conductive pin disposed in the first portion of the cavity and electrically coupled with the solid state anode material.

4. 	(Original)  The solid state battery cell of claim 1, wherein the electrically conductive pin includes a plurality of branches. 

5. 	(Original)  The solid state battery cell of claim 1, comprising: 
the solid state anode particles and the first solid state electrolyte particles suspended in a solution of the first conductive additive to form the solid state anode material; and
the solid state cathode particles and the second solid state electrolyte particles suspended in a solution of the second conductive additive to form the solid state cathode material. 

6. 	(Original)  The solid state battery cell of claim 1, wherein at least one of the first conductive additive and the second conductive additive include carbon black. 

7. 	(Original)  The solid state battery cell of claim 1, wherein the membrane is a polymer pouch. 

8. 	(Original)  The solid state battery cell of claim 1, comprising:
the membrane impregnated with third solid state electrolyte particles. 

9. 	(Original)  The solid state battery cell of claim 1, wherein the solid state battery cell is at least one of a 21700 battery cell, 20700 battery cell, 17500 battery cell, 17670 battery cell, 8350 battery cell, or 18500 battery cell. 

10. 	(Original)  The solid state battery cell of claim 1, comprising:
the solid state battery cell disposed in a battery pack installed in the electric vehicle to power the electric vehicle. 

11. 	(Currently Amended)  A method of providing a solid state battery cell to power an electric vehicle, the method comprising:
	disposing a membrane in a cavity defined by a housing of the solid state battery cell to divide the cavity into a first portion and a second portion, the housing functioning as a current collector for a first polarity terminal of the solid state battery cell;
	placing an electrically conductive pin in the second portion to function as a current collector for a second polarity terminal of the solid state battery cell;
	preparing an anode slurry including solid state anode particles, first solid state electrolyte particles and a first conductive additive solution, the solid state anode particles at least partially coated 
preparing a cathode slurry including solid state cathode particles, second solid state electrolyte particles and a second conductive additive solution, the solid state cathode particles at least partially coated 
	filling the first and second portions with the anode slurry and the cathode slurry such that the anode slurry and the cathode slurry are separated by the membrane, the membrane electrically isolating the anode slurry from the cathode slurry and ionically connecting the anode slurry and the cathode slurry; [[and]]
placing an insulator at one end of the cavity to electrically isolate the electrically conductive pin from the housing of the solid state battery cell; and
evaporating the anode slurry and the cathode slurry to form a solid state anode material in the first portion and a solid state cathode material in the second portion.

12. 	(Previously Presented)  The method of claim 11, comprising: 
filling the first portion with the anode slurry; and
filling the second portion with the cathode slurry. 

13. 	(Previously Presented)  The method of claim 11, comprising: 
filling the second portion with the anode slurry; and
filling the first portion with the cathode slurry. 

14. 	(Currently Amended)  The method of claim 11, comprising: 
impregnating the membrane with a third solid state electrolyte particles.  

15. 	(Previously Presented)  The method of claim 14, wherein impregnating the membrane includes: 
placing the membrane in an electrolyte solution.  

16. 	(Previously Presented)  The method of claim 11, comprising: 
disposing the solid state battery cell in a battery pack to power the electric vehicle. 

17. 	(Previously Presented)  The method of claim 11, wherein the electrically conductive pin includes a multi-branch conductive pin and the method comprising welding a plurality of conductive elements to form the multi-branch conductive pin. 

18. 	(Previously Presented)  The method of claim 11, wherein the first conductive additive and the second conductive additive include carbon black. 

19. 	(Previously Presented)  The method of claim 11, wherein the membrane includes a polymer pouch. 

20. 	(Currently Amended)  An electric vehicle, comprising:
	a solid state battery to power the electric vehicle, the solid state battery including:
a first polarity terminal;
		a second polarity terminal;
		a housing defining a cavity, the housing functioning as a current collector for the first polarity terminal;
		a membrane disposed in the cavity and dividing the cavity into a first portion and a second portion;
		an electrically conductive pin functioning as a current collector for the second polarity terminal;
		an insulator electrically isolating the electrically conductive pin from the housing;
		a solid state anode material disposed in the first portion of the cavity, the solid state anode material including solid state anode particles, first solid state electrolyte particles and a first conductive additive, the solid state anode particles at least partially coated 
		a solid state cathode material disposed in the second portion of the cavity, the solid state cathode material including solid state cathode particles, second solid state electrolyte particles and a second conductive additive, the solid state cathode particles at least partially coated wherein:
         the electrically conductive pin is disposed in the second portion of the cavity and electrically coupled with the solid state cathode material; and
         the membrane electrically isolating the solid state anode material from the solid state cathode material and ionically connecting the solid state anode material and the solid state cathode material.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Yui et al. (US 2019/0181432 A1) teaches an all-solid-state battery (para. [0073]) comprising a solid state anode material, the solid state anode material including solid state anode particles, and a first solid state electrolyte particles and an additive (para. [0081]-[0082]); and a solid state cathode material, the solid state cathode material including solid state cathode particles, and a second solid state electrolyte particles (para. [0075]-[0076]), but fails to teach providing a membrane that separates the cathode material from the anode material, and fails to teach providing a pin.  The prior art of Galloway et al. (US 8,343,661) teaches an electrochemical cell comprising a housing (40), a current collector (90), a pin (as illustrated), a membrane/compartment (30) which separates the cathode (80) from the anode (50), and an electrolyte (20).  However, the electrolyte (20) is liquid and is not solid as instantly claimed.  Similar to Galloway et al. are: Sammells (US 8,980,459 B1), and Dejonghe et al. (US 4,833,048), they all teach the use of a liquid electrolyte in combination with a separation membrane.  Therefore, the closest prior art of record fails to teach or make obvious providing a solid state battery cell, the solid state battery cell comprising:
	a first polarity terminal; a second polarity terminal; a housing that defines a cavity, the housing including a current collector of the first polarity terminal; a membrane disposed in the cavity and that divides the cavity into a first portion and a second portion; an electrically conductive pin that operates as a current collector of the second polarity terminal; an insulator that electrically isolates the electrically conductive pin from the housing; in combination with a solid state anode material disposed in the first portion of the cavity, the solid state anode material including solid state anode particles, first solid state electrolyte particles and a first conductive additive, the solid state anode particles at least partially coated with the first solid state electrolyte particles; and in combination with a solid state cathode material disposed in the second portion of the cavity, the solid state cathode material including solid state cathode particles, second solid state electrolyte particles and a second conductive additive, the solid state cathode particles at least partially coated with the second solid state electrolyte particles, wherein: the electrically conductive pin is disposed in the second portion of the cavity and electrically coupled with the solid state cathode material; and the membrane electrically isolating the solid state anode material from the solid state cathode material and ionically connecting the solid state anode material and the solid state cathode material.  This combination is neither present nor made obvious in the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							2/10/2021Primary Examiner, Art Unit 1725